505 P.2d 1236 (1973)
84 N.M. 560
NEW MEXICO WATER QUALITY CONTROL COMMISSION, Petitioner,
v.
CITY OF ROSWELL et al., Respondents.
NEW MEXICO WATER QUALITY CONTROL COMMISSION, Petitioner,
v.
MOLYBDENUM CORPORATION OF AMERICA, Respondent.
No. 9638.
Supreme Court of New Mexico.
February 6, 1973.
Ordered that petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 795 and No. 800, 84 N.M. 561, 505 P.2d 1237 be and the same is hereby returned to the Clerk of the Court of Appeals.